DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-3-22 has been entered.
Applicant’s amendment filed on 6-3-22 has been entered.  Claims 1-2, 4, 9, 12, 15, 17 and 20-21 have been amended.  Claims 22-23 have been added.  Claims 1-6, 9-10 and 12-23 are pending.
As indicated in the Non-Final Office Action mailed on 9-16-20, species 1) treating an injury or disease (From claim 1), 2) injury or disease of a lung (From claims 1 and 11), 3) exercise-induced pulmonary hemorrhage (From claim 12) are under consideration.  Since claim 1 has been amended to read on a method for treating an injury or disease of the lung associated with damage to blood vessel, inflammation and/or fibrosis in a mammal, wherein the injury or disease of the lung is EIPH, COPD, lung fibrosis, smoke inhalation or pneumonia infection, EIPH is considered the elected species consistent with the previous election of species filed on 8-3-20.
Claim 12 has been amended to read on smoke inhalation, therefore, claim 12 reads on non-elected species.  Claims 12 will NOT be examined.
Claims 1-6, 9-10 and 12-23 are pending.  Claims 1-6, 9-10, 13-16 and 21-23 and species exercise-induced pulmonary hemorrhage (EIPH) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-3-22 was filed after the mailing date of the Final Office Action on 5-4-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10, 13-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating exercise induced pulmonary hemorrhage (EIPH) in a horse by intravenously administering the horse’s own adipose-derived stem cells (ASCs) to the horse, does not reasonably provide enablement for treating various types of injury or disease of the lung, such as exercise induced pulmonary hemorrhage (EIPH), in a mammal, by intravenously administering to the mammal a pharmaceutical composition comprising various types of adipose-tissue derived stem cells obtained from numerous different organisms so as to provide therapeutic effects in treating various types of lung disease or injury including EIPH.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The elected species is exercise-induced pulmonary hemorrhage (EIPH). The 35 U.S.C. 112(a) rejection set forth above has been withdrawn in the context that the method of treating EIPH (elected species) in a mammal by intravenously administering a pharmaceutical composition comprising adipose-tissue-derived stem cells via autologous or allogeneic treatment as claimed is considered enabled.  However, this does not mean that the claimed method for treating COPD, lung fibrosis, smoke inhalation and pneumonia infection are considered enabled.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein said processing releases cells and a fat layer, and (b) separating cells released in (a) from the fat layer” in lines 3-5 of claim 22 is considered new matter.  Applicant fails to specifically point out where the support in the specification for the phrase set forth above.  Examiner cannot find support in the specification for the phrase “wherein said processing releases cells and a fat layer, and (b) separating cells released in (a) from the fat layer”.  Thus, the phrase set forth above is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the donor animal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends from claim 1, which recites “a donor mammal”.  A donor mammal is different from a donor animal.  Thus, there is no antecedent basis for the phrase “the donor animal”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13-16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totey et al., 2014 (WO 2014/203268 A2) in view of Woods et al., 2012 (US 20120052049 A1).
Claims 1-6, 13-16, 21 and 23 are directed to a method for treating an injury or disease of the lung associated with damage to blood vessels, inflammation, and/or fibrosis in a mammal, wherein the injury or disease of the lung is exercise induced pulmonary hemorrhage (EIPH) (elected species), chronic obstructive pulmonary disorder (COPD), lung fibrosis, smoke inhalation or pneumonia infection, the method comprising intravenously administering to the mamma an effective amount of a pharmaceutical composition comprising adipose-tissue-derived stem cells, wherein the treatment is an autologous or allogeneic treatment, wherein the adipose tissue-derived stem cells were obtained from the mammal or from a donor mammal of the same species as the mammal.  Claim 2 specifies the mammal is a horse, human, cat or dog.  Claim 3 specifies the stem cells were obtained from the mammal.  Claim 4 specifies the stem cells were obtained from the donor animal.  Claims 5-6 specify the pharmaceutical composition comprises a stromal vascular fraction comprising stem cells and the pharmaceutical composition comprises isolated stem cells, respectively.  Claim 13 specifies the mammal is provided with at least one dose of the pharmaceutical composition, wherein the dose comprises less than 15 million stem cells.  Claim 14 specifies the dose comprises less than 10 million stem cells.  Claim 15 specifies the injury or disease of the lung is EIPH.  Claim 16 specifies the injury or disease of the lung is EIPH, wherein the mammal is a horse and wherein the treatment is autologous.  Claim 21 specifies the mammal is provided with a single dose of the pharmaceutical composition.  Claim 23 specifies the method results in reduced airway inflammation in the mammal.
Totey teaches a method for isolation and purification of equine adipose tissue derived mesenchymal stem cells (MSCs) and a method for treating and a therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs (e.g. Abstract) (For claims 1-2 and 15).  A method for isolation, purification and industrial scale expansion of equine adipose tissue derived MSCs by extracting 10 to 20 grams of adipose tissue from multiple equine donors, digesting the adipose tissue with collagenase and collecting the stromal vascular fraction (SVF), and seeding and culturing the cells contained in the SVF to obtain MSCs expressing CD44, CD90 and CD105 (e.g. claim 1) (For claims 4-6).  A therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs suspended in multiple electrolyte solution supplemented with human serum albumin and DMSO (e.g. claim 7), and a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million MSCs of the therapeutic product by intra-articulate route (e.g. claim 8) (For claim 13).  The cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly (e.g. p. 10, lines 7-8) (For claim 21).  Expansion of equine adipose derived MSCs to passage 1 and passage 2 for autologous use (e.g. p. 13, lines 3-4) (For claims 3 and 16).  
Totey does not specifically teach intravenously administering adipose-derived stem cells to a mammal to treat EIPH (For claim 1), the dose comprises less than 10 million stem cells (for claim 14) or the method results in reduced airway inflammation in the mammal (For claim 23).
Woods teaches a method for treating a patient suffering from a preselected disease by systematically administering a therapeutic dose of a mesenchymal stem cell composition to the patient through intravenous injection, and the mesenchymal stem cells are harvested from placental tissue, bone marrow, umbilical cord tissue or skin tissue (e.g. claim 1) (For claim 1).  The therapeutically effective dose is about 6 million mesenchymal stem cells per kg of the patient’s body weight (e.g. claim 2) (For claims 13-14).  The patient can be human, canine, feline, equine, or lagomorph (e.g. claim 4) (For claim 2).  The mesenchymal stem cell is allogeneic or autologous to the patient (e.g. claim 5) (For claims 3-4 and 16).  The preselected disease can be exercise induced pulmonary hemorrhage (e.g. claim 6) (For claims 1 and 15).  Woods teaches in EIPH, bleeding is caused by rupture of the pulmonary capillaries with subsequent pulmonary inflammation, fibrosis and angiogenesis which leads to further bleeding (e.g. [0083]).  An equine patient diagnosed with EIPH was treated with four therapeutic dose of placental derived MSCs administered intravenously, and the treated equine showed marked improvement in the pulmonary hemorrhage (EIPH), further, the patient’s body condition score improved to 3.5/5 (e.g. [0126]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to intravenously administer adipose-derived stem cells to a mammal to treat EIPH because Totey teaches a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million adipose tissue derived MSCs by intra-articulate route and the cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly, and Woods teaches a method for treating a patient suffering from a preselected disease, such as EIPH, by systematically administering a therapeutic dose of a mesenchymal stem cell composition to the patient through intravenous injection.  Both Totey and Woods teach treating EIPH by using tissue derived MSCs and Totey also teaches the cell dose can be intravenously administered and Woods teaches intravenously administer MSCs to a equine subject to treat EIPH.  It would be obvious for one of ordinary skill in the art to use the adipose tissue derived MSCs taught by Totey to treat EIPH via intravenous administration as taught by Woods in order to treat exercise induced pulmonary hemorrhage (EIPH) in a horse to provide therapeutic effect to ameliorate the symptoms of EIPH with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a dose comprising less than 10 million stem cells for treating EIPH in a subject because Totey teaches treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million MSCs of the therapeutic product by intra-articulate route and Woods teaches the therapeutically effective dose is about 6 million mesenchymal stem cells per kg of the patient’s body weight.  Since Totey and Woods teach varying dose of MSCs to treat EIPH, it would be obvious for one of ordinary skill in the art to try different doses of MSCs, including a dose of less than 10 million stem cells, in order to optimize the efficacy of MSCs in treating EIPH in a subject with reasonable expectation of success.
It also would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to result in reduced airway inflammation in the treated subject because Woods teaches in EIPH, bleeding is caused by rupture of the pulmonary capillaries with subsequent pulmonary inflammation, fibrosis and angiogenesis which leads to further bleeding, and an EIPH equine patient treated with four therapeutic dose of placental derived MSCs administered intravenously showed marked improvement in the pulmonary hemorrhage (EIPH) and the patient’s body condition score improved to 3.5/5.  Since both Totey and Woods teach using MSCs to treat EIPH and Woods teaches the EIPH is associated with pulmonary inflammation and EIPH equine treated with MSCs intravenously showed marked improvement in the pulmonary hemorrhage and the patient’s body condition score improved to 3.5/5, it would be obvious to one of ordinary skill in the art that when the EIPH mammal is treated with adipose derived stem cells, such as MSCs, via intravenous administration, the treatment would result in reduced airway inflammation in the treated mammal with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat exercise induced pulmonary hemorrhage (EIPH) in a mammal as taught by Totey or Woods with reasonable expectation of success.

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totey et al., 2014 (WO 2014/203268 A2) in view of Woods et al., 2012 (US 20120052049 A1) as applied to claims 1-6, 13-16, 21 and 23 above, and further in view of Chen, Ing-Jun, 2010 (US 20100317671 A1).
Claims 1 and 9-10 are directed to a method for treating an injury or disease of the lung associated with damage to blood vessels, inflammation, and/or fibrosis in a mammal, wherein the injury or disease of the lung is exercise induced pulmonary hemorrhage (EIPH) (elected species), chronic obstructive pulmonary disorder (COPD), lung fibrosis, smoke inhalation or pneumonia infection, the method comprising intravenously administering to the mamma an effective amount of a pharmaceutical composition comprising adipose-tissue-derived stem cells, wherein the treatment is an autologous or allogeneic treatment, wherein the adipose tissue-derived stem cells were obtained from the mammal or from a donor mammal of the same species as the mammal.  Claim 9-10 specify the pharmaceutical composition further comprises one or more additional active agent and the one or more additional active agent comprises a non-steroid anti-inflammatory agent or a steroid, respectively.  
Totey teaches a method for isolation and purification of equine adipose tissue derived mesenchymal stem cells (MSCs) and a method for treating and a therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs (e.g. Abstract) (For claims 1-2 and 15).  A method for isolation, purification and industrial scale expansion of equine adipose tissue derived MSCs by extracting 10 to 20 grams of adipose tissue from multiple equine donors, digesting the adipose tissue with collagenase and collecting the stromal vascular fraction (SVF), and seeding and culturing the cells contained in the SVF to obtain MSCs expressing CD44, CD90 and CD105 (e.g. claim 1) (For claims 4-6).  A therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs suspended in multiple electrolyte solution supplemented with human serum albumin and DMSO (e.g. claim 7), and a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million MSCs of the therapeutic product by intra-articulate route (e.g. claim 8) (For claim 13).  The cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly (e.g. p. 10, lines 7-8) (For claim 21).  Expansion of equine adipose derived MSCs to passage 1 and passage 2 for autologous use (e.g. p. 13, lines 3-4) (For claims 3 and 16).  
Woods teaches a method for treating a patient suffering from a preselected disease by systematically administering a therapeutic dose of a mesenchymal stem cell composition to the patient through intravenous injection, and the mesenchymal stem cells are harvested from placental tissue, bone marrow, umbilical cord tissue or skin tissue (e.g. claim 1) (For claim 1).  The therapeutically effective dose is about 6 million mesenchymal stem cells per kg of the patient’s body weight (e.g. claim 2) (For claims 13-14).  The patient can be human, canine, feline, equine, or lagomorph (e.g. claim 4) (For claim 2).  The mesenchymal stem cell is allogeneic or autologous to the patient (e.g. claim 5) (For claims 3-4 and 16).  The preselected disease can be exercise induced pulmonary hemorrhage (e.g. claim 6) (For claims 1 and 15).  Woods teaches in EIPH, bleeding is caused by rupture of the pulmonary capillaries with subsequent pulmonary inflammation, fibrosis and angiogenesis which leads to further bleeding (e.g. [0083]).  An equine patient diagnosed with EIPH was treated with four therapeutic dose of placental derived MSCs administered intravenously, and the treated equine showed marked improvement in the pulmonary hemorrhage (EIPH), further, the patient’s body condition score improved to 3.5/5 (e.g. [0126]).
Totey and Woods do not specifically teach the pharmaceutical composition further comprises one or more additional active agent and the one or more additional active agent comprises a non-steroid anti-inflammatory agent or a steroid.
Chen teaches a method for treating an interstitial lung disease, comprising providing an effective amount of KUMP monoquaternary ammonium complex salt synthesized by a KUMP compound and a carboxylic acid derivative of one selected from the group consisting of a statin, a non-steroid anti-inflammatory (NSAIDs), and amino acid, an acetylcysteine and an anti-asthmatic drug, and administering the KRUM monoquaternary ammonium complex salt to a subject in need (e.g. claim 12).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use pharmaceutical composition further comprising one or more additional active agent, such as a non-steroid anti-inflammatory agent or a steroid, because Chen teaches a method for treating an interstitial lung disease by using KUMP monoquaternary ammonium complex comprising a KUMP compound and a carboxylic acid derivative of a non-steroid anti-inflammatory (NSAIDs) or an anti-asthmatic drug.  Since Totey. Woods and Chen are all teaching a method of treating a lung disease, it would be obvious for one of ordinary skill in the art to add NSAIDs in the treating regimen of Totey and Woods for treating the lung injury or lung disease in order to optimize the efficacy of the treatment with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat exercise induced pulmonary hemorrhage (EIPH) in a mammal as taught by Totey or Woods with reasonable expectation of success.

Applicant cites MPEP 2142, 2143.02 and 2145 and argues that Examine must establish that the prior art provides a reasonable expectation in treating EIPH by a method as claimed.  Examiner has failed to make a prima facie obviousness case because the prior art provides no information, direction or specific suggestion from which the skilled artisan would reasonable predict that the presently claimed method would be used to treat the lung diseases or disorders as claimed.  Based on the limited disclosure of Totey, the skilled artisan would have no motivation to modify its teachings to use intravenous administration of ASCs for treating EIPH or any other lung injury or disorder.  Totey is focused on treatment of tendon and ligament injury by administering stem cells to the site of injury, and fails to provide an enabling disclosure related to treating lung injuries and disorders associated with damage to blood vessels, inflammation and/or fibrosis, intravenous administration of adipose-tissue derived stem cells to treat lung injuries or disorders.  The present inventors first successfully use adipose tissue-derived stem cells to treat two different lung injuries, EIPH and smoke inhalation, and the results could not be reasonable predicted based on the teachings of the cited reference without impermissible hindsight (Remarks, p. 13-15).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Totey teaches a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million adipose tissue derived MSCs by intra-articulate route and the cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly, and Woods teaches a method for treating a patient suffering from a preselected disease, such as EIPH, by systematically administering a therapeutic dose of a mesenchymal stem cell composition to the patient through intravenous injection.  Both Totey and Woods teach treating EIPH by using tissue derived MSCs and Totey also teaches the cell dose can be intravenously administered and Woods teaches intravenously administer MSCs to an equine subject to treat EIPH.  It would be obvious for one of ordinary skill in the art to use the adipose tissue derived MSCs taught by Totey to treat EIPH via intravenous administration as taught by Woods in order to treat exercise induced pulmonary hemorrhage (EIPH) in a horse to provide therapeutic effect to ameliorate the symptoms of EIPH with reasonable expectation of success.  Further, since both Totey and Woods teach using tissue-derived MSCs to treat EIPH and Woods teaches the EIPH is associated with pulmonary inflammation and EIPH equine treated with MSCs intravenously showed marked improvement in the pulmonary hemorrhage and the patient’s body condition score improved to 3.5/5, it would be obvious to one of ordinary skill in the art that when the EIPH mammal is treated with adipose derived stem cells, such as MSCs, via intravenous administration, the treatment would result in reduced airway inflammation in the treated mammal with reasonable expectation of success.
Claim 1 only recites adipose-tissue-derived stem cells but fail to specify what type of adipose-tissue-derived stem cells are used.  MSCs are considered adipose-tissue-derived stem cells and both Totey and Woods teach using tissue-derived MSCs to treat EIPH and Woods teaches the EIPH is associated with pulmonary inflammation and EIPH equine treated with MSCs intravenously showed marked improvement in the pulmonary hemorrhage and the patient’s body condition score improved to 3.5/5.  Therefore, there is reasonable expectation of success that intravenously administered adipose-tissue-derived stem cells would be able to provide therapeutic effect in treating EIPH in a mammal.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632